Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 and April 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20130071292A); hereinafter referred to as “Kim”, in view of Grimbergen et al. (Pub. No.: US 2010/0276391); hereinafter referred to as “Grimbergen”.
Regarding Claim 1, Kim teaches (see Figures 1-2) a method of generating power with a power generation system comprising: generating a plurality of outputs with a plurality of solid state generator modules (110, 120); and combining, in a combiner (180, 220, 240), the outputs of the solid state generator modules from a plurality of channels using a technique to generate an in phase combined output power ([0029]). Kim does not explicitly teach phase optimization. Grimbergen, in the same field of endeavor, teaches a plasma generating system with phase optimization ([0051]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using phase optimization as taught by Grimbergen, to ensure that the actual results reflected the target results.
Regarding Claim 2, Kim teaches the method of claim 1, wherein the phase optimization technique includes: determining a phase shift for at least one of the channels; and phase shifting the at least one channel ([0022]).
Regarding Claim 11, Kim teaches, in Figures 1-2, a power generation system comprising: a plurality of solid state generator modules (110, 120) configured to generate a plurality of outputs; and a combiner (180, 220, 240) configured to combine the outputs of the solid state generator modules from a plurality of channels using a technique to generate an in phase combined output power ([0029]). Kim does not explicitly teach phase optimization. Grimbergen, in the same field of endeavor, teaches a plasma generating system with phase optimization ([0051]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using phase optimization as taught by Grimbergen, to ensure that the actual results reflected the target results.
Regarding Claim 12, Kim teaches the power generation system of claim 11, wherein the phase optimization technique includes: determining a phase shift for at least one of the channels; and phase shifting the at least one channel ([0022]).

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20130071292A); hereinafter referred to as “Kim”, in view of Kubota (TW201810419A).
Regarding Claim 6, Kim teaches the power generation system of claim 1, wherein the phase optimization technique includes determining a phase shift for at least one of the channels. Kim does not teach using an algorithm, the algorithm comprising at least one of the following: a bisection method; a Goertzel-Reinsch algorithm; or a Discrete Fourier Transform. Kubota, in the same field of endeavor, teaches a power generation system using the Fourier transform (Mode of Invention). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using the Fourier Transform to convert in-phase data (Mode of Invention; “The inverse Fourier transform unit 73 performs inverse Fourier transform on the waveform data quantized by the quantization unit 72 to convert in-phase component data…).
Regarding Claim 10, Kim teaches the method of claim 1, wherein the solid state generator modules have a shared phase ([0026]). Kim does not explicitly teach the solid state generator modules are connected in a phase lock loop (PLL). Kubota, in the same field of endeavor, teaches a power generation system using phase lock loop (PLL) (78). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using phase lock loop as taught by Kubota, since Kim teaches the modules having a shared phase, and to ensure that the input and output frequencies are in sync.
Regarding Claim 16, Kim teaches the power generation system of claim 11, wherein the phase optimization technique includes determining a phase shift for at least one of the channels. Kim does not teach using an algorithm, the algorithm comprising at least one of the following: a bisection method; a Goertzel-Reinsch algorithm; or a Discrete Fourier Transform. Kubota, in the same field of endeavor, teaches a power generation system using the Fourier transform (Mode of Invention). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using the Fourier Transform to convert in-phase data (Mode of Invention; “The inverse Fourier transform unit 73 performs inverse Fourier transform on the waveform data quantized by the quantization unit 72 to convert in-phase component data…).
Regarding Claim 20, Kim teaches the power generation system of claim 11, wherein the solid state generator modules have a shared phase ([0026]). Kim does not explicitly teach the solid state generator modules are connected in a phase lock loop (PLL). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using phase lock loop as taught by Kubota, since Kim teaches the modules having a shared phase, and to ensure that the input and output frequencies are in sync.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20130071292A); hereinafter referred to as “Kim”, in view of Kaneko et al. (TW1749083). 
Regarding Claim 9, Kim does not teach a waveguide output. Kaneko, in the same field of endeavor, teaches (see Figure 1) a plasma processing device comprising a waveguide output (28). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using the waveguide output as taught by Kaneko, to direct the high frequency waves into the plasma chamber.
Regarding Claim 19, Kim does not teach a waveguide output. Kaneko, in the same field of endeavor, teaches (see Figure 1) a plasma processing device comprising a waveguide output (28). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power generation system taught by Kim by using the waveguide output as taught by Kaneko, to direct the high frequency waves into the plasma chamber.


Allowable Subject Matter
Claims 3-5, 7-8, 13-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3-5, the cited prior art of record does not teach or fairly suggest a method of generating power with a power generation system wherein, along with the other claimed steps, phase shifting the second channel based on a sum of the first channel and the third channel to create an optimized second channel; and phase shifting the third channel based on a sum of the first channel and the optimized second channel, as recited in claim 3.
Regarding Claims 7-8, the cited prior art of record does not teach or fairly suggest a method of generating power with a power generation system wherein, along with the other claimed steps, phase shifting the second channel to match an output of the first channel; turning off the second channel and turning on the third channel; and phase shifting the third channel to match the output of the first channel, as recited in claim 7.
Regarding Claims 13-15, the cited prior art of record does not teach or fairly suggest a power generation system wherein, along with the other claimed features, phase shifting the second channel based on a sum of the first channel and the third channel to create an optimized second channel; and phase shifting the third channel based on a sum of the first channel and the optimized second channel, as recited in claim 13.
Regarding Claims 17-18, the cited prior art of record does not teach or fairly suggest a power generation system wherein, along with the other claimed features, phase shifting the second channel to match an output of the first channel; turning off the second channel and turning on the third channel; and phase shifting the third channel to match the output of the first channel, as recited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844